       Case: 1:16-cv-03792 Document #: 67 Filed: 01/24/19 Page 1 of 2 PageID #:307
      Case: 18-2432    Document: 00713356996           Filed: 01/24/2019   Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                         Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                               Phone: (312) 435-5850
             Chicago, Illinois 60604                                                     www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 January 24, 2019


To:            Thomas G. Bruton
               UNITED STATES DISTRICT COURT
               Northern District of Illinois
               Chicago , IL 60604-0000



                                         S. DAVID GOLDBERG, individually and on behalf of classes of all
                                         others similarly situated,
                                         Plaintiff - Appellant

 No. 18-2432
                                         v.

                                         MICHAEL W. FRERICHS, Treasurer of the State of Illinois,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:16-cv-03792
 Northern District of Illinois, Eastern Division
 District Judge Charles P. Kocoras
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  AMOUNT OF BILL OF COSTS (do not
                                                                719.50
 include the $):



 DATE OF MANDATE OR AGENCY
                                                                01/09/2019
 CLOSING LETTER ISSUANCE:
    Case: 1:16-cv-03792 Document #: 67 Filed: 01/24/19 Page 2 of 2 PageID #:308
   Case: 18-2432    Document: 00713356996           Filed: 01/24/2019   Pages: 2




 RECORD ON APPEAL STATUS:                             No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


 _________________________                            ____________________________________




 form name: c7_Mandate(form ID: 135)
